    Case 3:20-cv-07000-WHA Document 78-4 Filed 06/29/21 Page 1 of 3


                                            Pages 1 - 70

                    UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

          BEFORE THE HONORABLE WILLIAM H. ALSUP, JUDGE

JEREMY STANFIELD,                  )
                                   )
             Plaintiff,            )
  VS.                              ) NO. 20-cv-07000 WHA
                                   )
TAWKIFY, INC.,                     )
                                   ) San Francisco, California
             Defendant.            )
___________________________________)

                                       Wednesday, January 27, 2021

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES: (By AT&T Teleconference)


For Plaintiff:
                           CONN LAW, PC
                           345 Pine Street
                           Fifth Floor
                           San Francisco, California      94104
                     BY:   ELLIOT J. CONN, ESQ.

                           OLIVIER SCHREIBER & CHAO LLP
                           201 Filbert Street
                           Suite 201
                           San Francisco, California 94133
                     BY:   CHRISTIAN SCHREIBER, ESQ.

For Defendant:
                           NELSON MULLINS RILEY & SCARBOROUGH LLP
                           19191 South Vermont Street
                           Suite 900
                           Torrance, California 90502
                     BY:   JAHMY S. GRAHAM, ESQ.
                           PRISCILLA SZETO, ESQ.


Reported By:   BELLE BALL, CSR 8785, CRR, RDR
               Official Reporter, U.S. District Court
         Case 3:20-cv-07000-WHA Document 78-4 Filed 06/29/21 Page 2 of 3     63


1    issues -- but that there are some discovery disputes brewing,

2    that the defense has taken the position that they are

3    premature, given that the Court needs to rule on whether the

4    matter is going to stay before it in this motion to compel

5    arbitration, because if it goes into arbitration, discovery is

6    handled by the arbitrator.     And we would like the Court to at

7    least hear the parties' positions on that that are set forth on

8    the CMC statement.

9                THE COURT:    Well, I'll look at the CMC statement

10    later.    But there's no way I'm going to look at discovery

11    disputes until I get this arbitration problem decided, because

12    it may go to an arbitrator.

13               MR. GRAHAM:    Yes, Your Honor.    And that's what we

14    were --

15               THE COURT:    I will just tell you, as a matter of

16    policy I do not bifurcate discovery in class -- purported

17    class actions, because the Supreme Court has made the merits

18    sufficiently pertinent to the Rule 23 decision.         For example,

19    most prominent is you need to have a common method of proof to

20    get certification.      And you have to understand how you're

21    going to prove the case on the merits, class-wide.

22        And if the defendant stonewalls on that, I just assume the

23   worst, and rule against the defendant.        And you get class-wide

24   discovery.    That's easy.   Because that's what I would do in

25   every case.
    Case 3:20-cv-07000-WHA Document 78-4 Filed 06/29/21 Page 3 of 3




                      CERTIFICATE OF REPORTER

         I, BELLE BALL, Official Reporter for the United States

Court, Northern District of California, hereby certify that the

foregoing is a correct transcript from the record of

proceedings in the above-entitled matter.




                           /s/ Belle Ball

                  Belle Ball, CSR 8785, CRR, RDR

                    Wednesday, January 27, 2021
